        Case 2:18-cv-04003-SMB Document 39-5 Filed 12/17/18 Page 1 of 2
                                                                                      FILE FOR RECORD
                                                                                    DENTON COUNTY CLERK

                                                                                        DEC 14 2018
                                      CR-2018-07544-E                                   J     UKE
                                                                                   ------~ :;.__DEPUTY
THE STATE OF TEXAS                            §                       IN COUNTY CRIMINAL
                                              §
vs.                                           §                       COURT NUMBER 5
                                              §
JASON VANDYKE                                 §                       DENTON COUNTY, TEXAS


         STATE'S MOTION TO HOLD DEFENDANT'S BOND INSUFFICillNT

To The Honorable Judge of Said Court:

       Comes now the State of Texas, by and through Kristin Kidd, Assistant Criminal District
Attorney of Denton County, Texas, and moves the Court, pursuant to Art. 16.16 C.C.P., to find
the Defendant's bond insufficient in amount, order the re-arrest of the Defendant, and require the
Defendant to give another bond, in such amount and with additional conditions, as the Court may
deem proper to adequately insure the future safety of the community. For cause of action the State
would show the Court the following:


                                               I.
       Defendant is charged by information in this case with the offense of FALSE REPORT TO
POLICE, a Class B Misdemeanor, committed on September 13th, 2018. The Defendant was
released from custody pursuant to the terms of a $1000.00 personal recognizance bond posted on
September 14th, 2018. Since the Defendant's release from custody, he has committed additional
offenses, and threatened to commit future offenses. According to the sworn affidavit of Tom
Retzlaff, the Defendant threatened to murder said affiant in emails which are attached herein as a
part of Mr. Retzlaff s sworn Affidavit, "Exhibit A". The Defendant is known to possess multiple
firearms and represents an immediate danger to the community, as well as Mr. Retzlaff personally.
In addition, according to The Affidavit, The Defendant has been identified as belonging to an
extremist group, with numerous followers across the country, on which he may be able to rely on
as a resource to carry out his threats, or assist him in absconding from this jurisdiction.




                                                  II
        Case 2:18-cv-04003-SMB Document 39-5 Filed 12/17/18 Page 2 of 2




       Article 16.16 of the Texas Code of Criminal Procedure provides that a sufficient bond and
security, be taken into account according to the nature of the case. The previous bond amount and
lack of conditions poses a serious and immediate threat to the safety of the community. The bond
required of the Defendant in this case in the amount of $1000.00 were defective and insufficient
in that they have failed to adequately insure the future safety of the community.
       Wherefore, premises considered, the State prays that this Honorable Court issue a warrant
for the arrest of the Defendant and require of said Defendant sufficient bail to ensure the future
safety of the community.     Further, the State prays that the Court impose all previous bond
conditions and add conditions requiring Defendant to commit no new offense, surrender all
firearms in his possession, surrender his passport, be restricted from leaving Denton County, and
have a GPS monitor attached to his person.



                                                     Respectfully submitted,


                                                     ~752:U
                                                     Assistant Criminal District Attorney
                                                     State Bar No. 00794234
                                                     Kristin.kidd@dentoncounty.com


                                      Certificate of Service

       I, Kristin Kidd, hereby certify that a true and correct copy of the foregoing STATE'S
MOTION TO HO D DEFENDANT'S BOND IN UFFICIENT was delivered the Defendant's
Attorney of Record, on the 14th day of December, 2018.




                                                      Assistant Criminal District Attorney
                                                      Denton County, Texas
